Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 24, 2018

                                    No. 04-18-00410-CV

                                  Julian Javier CARDOZA,
                                           Appellant

                                              v.

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellee

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 18-01-35159-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding

                                       ORDER
       Appellant’s brief was due on July 16, 2018. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2018.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court